Citation Nr: 0509972	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  99-21 965A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for retinal tear of the 
left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

Two appeals of the veteran, which as discussed immediately 
below have separate procedural histories, have been merged 
for the sake of simplicity.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  various rating decisions issued by 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
New York, New York; St. Louis, Missouri; and Huntington, West 
Virginia.  The St. Petersburg, Florida RO now has 
jurisdiction over the veteran's claims.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
St. Petersburg RO in February 2005.  The  transcript of the 
hearing is associated with the veteran's VA claims folder.

Procedural history

The veteran served on active during from November 1990 to 
August 1991, including five months of service in the Persian 
Gulf.  The veteran also served on various other periods of 
inactive and active duty beginning in the 1960s through the 
1990s; however, the only relevant service period for the 
present appeal consists of the active duty period from 
November 1990 to August 1991.

The PTSD claim

The veteran filed a claim for a "nerve condition" in July 
1991.  In a September 1992 rating decision, the VA RO in New 
York City, New York denied service connection for PTSD.  The 
veteran filed a notice of disagreement with this claim in 
March 1993.  The St. Louis, Missouri RO issued a rating 
decision in March 1998 that also denied service connection 
for PTSD.  In August 1999, the New York RO issued a statement 
of the case (SOC) in regards to the veteran's claim for PTSD.  
The veteran perfected the appeal of the claim of entitlement 
to service connection for PTSD with the submission of his 
substantive appeal in regards in October 1999; at that time 
he requested review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and continued to 
deny service connection for PTSD in a January 2000 
supplemental statement of the case (SSOC).

The left eye claim

In August 1998, the veteran filed a claim for service 
connection for retinal tears of the left eye.  The 
Huntington, West Virginia RO issued a rating decision in 
August 1999 that denied service connection for retinal tears 
of the left eye as being not well grounded.  In September 
1999, the veteran filed a notice of disagreement.  The above-
referenced January 2000 SSOC included discussion of the 
veteran's claim for retinal tears of the left eye.  The 
veteran then perfected his appeal of service connection for a 
retinal tear of the left eye with the timely submission of 
his substantive appeal (VA Form 9) in February 2000.

The issues of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

Competent medical evidence does not support a finding that 
retinal tears of the left eye currently exist.




CONCLUSION OF LAW

Retinal tears of the left eye were not incurred in active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
retinal tears of the left eye.  Specifically, he contends 
that his retinal tears in the left eye were due to a fall in 
service in June 1991.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

As was noted in the Introduction, the veteran's claim was 
initially adjudicated prior to the enactment of the VCAA by 
applying the now-obsolete well groundedness standard.  More 
recently, however, the RO applied the correct, current 
standard of review.  Thus, any deficiency in the RO's 
previous adjudication was remedied. 
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
apply the current standard of review in adjudicating the 
veteran' s claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the January 2000 supplemental statement of the 
case (SSOC) and the April 2004 SSOC of the pertinent law and 
regulations, the particular deficiencies in the evidence with 
respect to the veteran's claim and the need to submit 
additional evidence on his claim.  

More significantly, a letter was sent to the veteran in April 
2004 which was specifically intended to address the 
requirements of the VCAA.  That letter explained in detail 
the evidence needed to substantiate a claim of entitlement to 
service connection.  The veteran was advised that the RO 
would obtain the veteran's service medical records if it did 
not already have them.  The veteran was advised that VA would 
review his claim for completeness and determine what 
additional information would be needed.  Thus, the April 2004 
letter, along with the January 2000 SSOC and April 2004 SSOC, 
not only notified the veteran of the evidence of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 letter, the RO informed the veteran that VA was 
responsible for getting "relevant Federal records, including 
service records, VA medical center records, and records from 
other Federal agencies, such as the Social Security 
Administration.  You must give us enough information to be 
able to identify and request relevant records where they 
exist."  The letter also advised that a VA examination would 
be scheduled if necessary to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  The April 2004 letter stated that VA 
would make reasonable efforts to obtain "relevant records 
not in the custody of a Federal department or agency, to 
include records from state or local governments, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  You must give us 
enough information to be able to identify and request 
relevant records where they exist."  Copies of VA Form 21-
4142 were enclosed for the veteran to authorize the release 
of such records.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter requested the 
veteran to "Tell us about any additional information that 
you want us to try to get for you.  Send us the evidence we 
need as soon as possible."  The Board believes that this 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

The Board finds that the April 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].   

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the adjudication of this 
claim, which was by rating decision in August 1999.  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  This was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  
VA's General Counsel has held that the failure to do so does 
not constitute error. See VAOGCPREC 7-2004.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided with VA medical examinations in January 1998 and 
September 2001, the results of which will be referred to 
below.  The reports of the medical examinations reflect that 
the examiners reviewed the veteran's claims folder, noted his 
current complaints, conducted medical examinations and 
rendered appropriate diagnoses and opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  He presented personal testimony at 
a Travel Board hearing which was chaired by the undersigned 
Veterans Law Judge in February 2003.  Neither the veteran or 
his representative has indicated the existence of any other 
evidence that is relevant to his appeal.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

1.  Entitlement to service connection for retinal tears of 
the left eye.

Pertinent law and regulations

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004).

Factual background

Service medical records pertaining to the veteran's period of 
active service from November 1990 to August 1991 show that 
the veteran presented to the ophthalmology clinic in June 
1991 complaining of decreased visual acuity.  The veteran 
reported no ocular history.  Physical examination of the left 
eye revealed old pigmented round holes and a horseshoe tear.  
A diagnosis of retinal tears (self-healed) of the left eye 
was made.

VA treatment records from the Brooklyn VA medical center show 
that the veteran received an eye examination in May 1994 that 
noted although the veteran had myopia and presbyopia in both 
eyes, his examination was within normal limits.  

In June 1998, the veteran was referred for laser treatments 
to repair a retinal tear in the left eye.  A pre-operative 
note written in August 1998 indicated a horseshoe tear 
temporally in the veteran's left eye and a large retinal hole 
superiorly in the left eye. 

The veteran presented for a VA ophthalmological examination 
in August 1998.  The examiner noted the veteran's laser 
surgery for retinal tears in the left eye.  Physical 
examination revealed two retinal tears in the left eye 
nasally that were lasered.  Diagnosis was retinal tears of 
the left eye.

The veteran presented for a second VA ophthalmological 
examination in September 2001.  Physical examination of the 
left eye revealed an old horseshoe tear in the inferotemporal 
quadrant in the far periphery of the veteran's left retina.  
The examiner noted that the hole was well sealed by 
surrounding focal laser spots.  The examiner then went on to 
say there was "no retina tear.  No active retina holes."  
The diagnosis was history of retina holes in both eyes 
secondary to lattice degeneration in both eyes, with the 
examiner specifically noting "no retina tear."  

Analysis

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran 
currently has a disability involving retinal tears of the 
left eye.  Specifically, the September 2001 VA examiner found 
no current evidence of the claimed left eye disability, 
merely a history of retina tear.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself is now claiming that he 
currently has retinal tears of the left eye, his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2004).  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of any diagnosed disability 
regarding retinal tears of the left eye, service connection 
may not be granted.  Hickson element (1) has not been met, 
and the veteran's claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is no medical evidence of a 
retinal tear to the left eye in service, merely a finding of 
an old, self-healed retinal tear.  Accordingly, Hickson 
element (2) has also not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of a current diagnosis of a disability in the left 
eye, a medical nexus opinion would be an impossibility.  Cf. 
Charles v. Principi, 
16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed left eye disability and 
his military service, his statements are not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

In summary, in regards to the veteran's service connection 
claim for a left eye disability, no Hickson elements have 
been met.  For the reasons and bases which have been 
expressed in detail above, the Board finds that, contrary to 
the assertions of the veteran's representative, the 
preponderance of the evidence is against this claim.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for retinal tears of the 
left eye is denied.




REMAND

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.

The veteran is also seeking entitlement to service connection 
for a psychiatric disability.  Specifically, he contends that 
he suffered a "nervous breakdown" during the Persian Gulf 
War that required his hospitalization in Germany.

As an initial matter, as was noted in the Introduction, the 
veteran initially filed a claim of entitlement to service 
connection for a "nervous condition", meaning a psychiatric 
disability, in 1991.  Over the years, the claim has revolved 
around PTSD.  However, it is clear from the veteran's 
presentation that he has not limited his claim; thus, the 
Board has re-characterized the issue on appeal to encompass 
any and all acquired psychiatric disabilities. 

Factual background

The Board believes that a brief recitation of certain 
pertinent facts will be useful.

Service records indicate that the veteran served in Saudi 
Arabia during the Persian Gulf War with the 766th Combat 
Support Unit.  His military occupation specialty (MOS) was 
Section Chief.  The service records do not indicate combat 
participation, combat injury or receipt by the veteran of a 
combat citation.

Service medical records show that the veteran presented to 
the Landstuhl Army Regional Medical Center in May 1991 
complaining of "weakness".  A diagnosis of neurasthenia was 
made at that time.  "Neurasthenia is defined as 'an 
emotional and psychic disorder that is characterized 
esp[ecially] by easy fatigability and often by lack of 
motivation, feelings of inadequacy, and psychosomatic 
symptoms.' [Webster's Medical Desk Dictionary] at 471."  
Case v. Derwinski, 2 Vet. App. 592, 593 (1992).

The veteran presented for a VA psychiatric examination in 
December 1991.  Diagnoses of PTSD and major depressive 
disorder with anxiety features were made.
A second VA examination in August 1993 made a diagnosis of 
PTSD with accompanying major depressive disorder.  VA 
psychiatric examinations in December 1995 and January 1998 
contained a diagnosis of PTSD only.  

The veteran submitted a statement in January 1997 that 
described a number of stressors, including chemical alerts 
and SCUD missile attacks.  The U.S. Armed Services Center for 
Research of Unit Records (CURR) was able to verify that the 
veteran's unit experienced SCUD missile attacks while 
stationed in Dhahran.  

Reason for Remand

The medical evidence which is currently of record is somewhat 
vague and contradictory, and the record does not fully 
address all of the questions which are posed by the facts.  
There are several possibilities which must be explored.  
The veteran may have PTSD; he may have depression; and he may 
have both PTSD and depression.  In particular, the 
relationship between the veteran's in-service diagnosis of 
neurasthenia and any current psychiatric disability has not 
been fully explored.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the veteran through his 
representative and request that he identify any 
evidence pertaining to recent psychiatric 
hospitalization or treatment.  If such evidence 
exists, it should be obtained and associated 
with the veteran's VA claims folder.  

2.  An examination of the veteran by a 
psychiatrist or psychologist should be 
scheduled.  The veteran's VA claims 
folder and a copy of this REMAND should 
be provided to the examiner, who should 
acknowledge receipt and review thereof.  
The examiner should ascertain what, if 
any, psychiatric disabilities currently 
exist and to the extent practicable 
comment on the etiology(ies) thereof.   
The examiner should specifically comment 
on the episode of neurasthenia in service 
in 1991 and its relationship, if any, to 
any currently diagnosed psychiatric 
disorder.  If the examiner deems it to be 
necessary, psychological or other 
diagnostic testing should be performed.  
If PTSD is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, VBA should again review the 
record and readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


